Citation Nr: 1046657	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  07-15 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for service-connected patellofemoral arthralgia of the 
left knee (also referred to as a left knee disorder).  

2.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected bronchitis.  

3.  Entitlement to an initial compensable disability evaluation 
for service-connected mild gastroesophageal reflux and gastritis 
prior to September 24, 2008, and in excess of 10 percent from 
September 24, 2008.  

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to August 
1988.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from September 2006, July 2008 and April 2009 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which denied the 
benefits on appeal.  

The September 2006 rating decision, in pertinent part, increased 
the Veteran's disability evaluation for her service-connected 
left knee disorder to 20 percent, and denied a disability 
evaluation greater than 10 percent for her service-connected 
bronchitis.  After receiving notice of that decision, the Veteran 
perfected a timely appeal of the grant of the 20 percent rating 
for her service-connected left knee disorder and her bronchitis.  

The July 2008 rating decision, in pertinent part, granted service 
connection for mild gastroesophageal reflux and gastritis and 
assigned a noncompensable evaluation effective June 14, 2007.

The April 2009 rating decision, in pertinent part, increased the 
disability evaluation to 10 percent for the Veteran's service-
connected gastroesophageal reflux and gastritis effective 
September 24, 2008, and denied a TDIU.  During the pendency of 
the current appeal, and specifically in a June 2008 Supplemental 
Statement of the Case (SSOC), the RO increased the Veteran's 
disability evaluation for her service-connected left knee 
disorder to 30 percent, effective from January 30, 2006.  The 
Veteran was subsequently assigned a temporary total evaluation 
for her left knee disorder effective from February 28, 2006 until 
July 31, 2006.  Therefore, this decision will not affect this 
time period.  

As the Veteran has not been granted the maximum benefit permitted 
under the regulations, the Veteran's claims for her service-
connected disorders remain on appeal.  AB v. Brown, 6 Vet. App. 
35.  

The Veteran testified before the undersigned at a video 
conference hearing which was conducted in September 2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on her part.


REMAND

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  

The Veteran maintains that she is entitled to a higher disability 
evaluation for her service-connected left patellofemoral 
arthralgia, her service-connected bronchitis, as well as her 
service-connected gastroesophageal reflux disease and gastritis.  
She further maintains that she is entitled to a total rating for 
compensation purposes based on individual unemployability due to 
her service-connected disabilities.  

Specifically, during her September 2010 video conference hearing, 
the Veteran explained that she experiences a myriad of health 
problems as a result of her stomach condition, to include nausea, 
gas, constipation and bloating on a near daily basis.  She 
testified to feeling nauseous and tired every day, and indicated 
that she has lost between 90 to 100 lbs during the past two years 
due to the fact that she has trouble keeping anything down.  She 
also stated that she experiences heartburn due to her 
gastrointestinal problems.  

With respect to her service-connected bronchitis, the Veteran 
testified that she continually experiences bronchial flare-ups, 
which include coughing spells nearly every night and constant 
breathing difficulties, especially during humid weather 
conditions.  In a January 2006 statement, the Veteran asserts 
that she is affected on a daily basis by her bronchitis, that she 
is always fatigued and short of breath, and if she over-exerts 
herself, she experiences coughing, wheezing and a tightening 
sensation in her chest.  The Veteran also asserts that she is 
entitled to a higher evaluation for her left knee disorder.  
Specifically, she claims to experience instability, weakness, 
pain, grinding and crepitus as a result of her knee condition, 
and states that her left knee pops, locks and gives way on 
occasion.  When asked to rate her pain on a scale of one to ten, 
ten being most severe, the Veteran responded that her pain 
reaches a level of eight.  

The Veteran contends that her service-connected disabilities 
prevented her from maintaining her job at the United States 
Postal Service (USPS) and from securing employment elsewhere.  
According to her hearing testimony, she worked as a distribution 
clerk at the USPS for fifteen years, but could no longer remain 
employed there due to the physical demands of the job, which 
included lifting heavy items, and a good amount of standing, 
twisting and turning.  The Board observes that the Veteran 
applied and was approved for disability retirement in April 2009, 
as reflected the April 2009 letter from the United States Office 
of Personnel Management (OPM).  In a letter issued by the 
Veteran's supervisor, date stamped as having been received in May 
2009, it was noted that the Veteran's job involved standing for 
eight hours, twisting, bending and lifting items that weighed up 
to forty pounds.  Her supervisor stated that the Veteran's knee 
problems as well as other disabilities affecting her ankle and 
hip, prevented her from being able to perform her job, and she 
often missed work and had accrued a large number of absences due 
to these disorders.  

Copies of the Applicant's Statement of Disability in connection 
with disability retirement under the Civil Service Retirement 
System, dated in March 2009, as well as the Supervisor's 
Statement of Disability, dated in January 2009, are associated 
with the Veteran's claims file.  However, the Board notes that 
other than these documents, any documents, medical/administrative 
records, or performance evaluations relating to the Veteran's 
disability retirement from the USPS are currently not associated 
with her claims file.  Under the Veterans Claims Assistance Act 
of 2000, VA has an obligation to make a reasonable effort to 
obtain any relevant records held by any Federal department or 
agency.  See 38 C.F.R. § 3.159(c)(2) (2010).  

In addition, during her video conference hearing, when asked if 
she was currently receiving Social Security benefits, the Veteran 
responded that she was not, but that she had applied for 
benefits.  However, the evidence of record does not include a 
decision from the Social Security Administration (SSA) either 
granting or denying the Veteran's request for Social Security 
benefits.  A decision may have been made on her claim since the 
September 2010 Board hearing.  When VA has notice that the 
Veteran may be receiving disability benefits from the SSA, and 
that records from that agency may be relevant, VA has a duty to 
acquire a copy of the decision granting SSA disability benefits, 
and the supporting medical documents on which the decision was 
based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Furthermore, 
the VCAA emphasizes the need for VA to obtain records from other 
government agencies.  See 38 U.S.C.A. §5103A (b)(3), (c)(3) (West 
2002), 38 C.F.R. § 3.159(c)(2) (2010).  The RO should request 
copies of the Veteran's SSA medical records used in the 
determination of benefits made by SSA.  

Furthermore, the Veteran testified that she currently receives 
treatment at the VA Medical Center in Cleveland, Ohio.  Where VA 
has constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (holding that documents which were not actually 
before the adjudicators but had been generated by VA employees or 
submitted to VA by claimant were, "in contemplation of law, 
before the Secretary and the Board and should be included in the 
record").  As records in the possession of the VA are deemed to 
be constructively of record, they must be obtained.  Id.  Updated 
treatment records from February 2010 should be obtained.

As previously discussed above, the Veteran has appealed the 
denial of her claim for TDIU.  The Veteran is service connected 
for and currently assigned a 30 percent disability evaluation for 
patellofemoral arthralgia of the left knee; a 20 percent 
disability evaluation for her right knee patellofemoral syndrome; 
a 10 percent disability evaluation for bronchitis, a 10 percent 
disability evaluation for a left hip strain; a 10 percent 
disability evaluation for a left ankle strain; and a 10 percent 
disability evaluation for mild gastroesophageal reflux and 
gastritis.  The current combined evaluation for the Veteran's 
service-connected disabilities is 70 percent.  See 38 C.F.R. § 
4.25 (2010).  

In this case, the Board observes that the Veteran has not been 
afforded a VA examination in connection with her current claim 
for TDIU.  As such, the medical evidence does not include a 
medical opinion based on a review of the Veteran's claims file 
addressing her current employability.  Therefore, the Board finds 
that a medical opinion is necessary for the purpose of 
determining whether the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of her service-
connected disabilities.  See Friscia v. Brown, 7 Vet. App. 294 
(1995) (holding that VA has a duty to supplement the record by 
obtaining an examination that includes an opinion on what effect 
the appellant's service-connected disabilities have on her 
ability to work).  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should request relevant VA 
treatment records dating from February 
2010 from the VA Medical Center in 
Cleveland, Ohio.  

2.	The AMC/RO should request any relevant 
records held by the USPS relating to the 
Veteran's application for disability 
benefits as well as records relied upon by 
the OPM in its decision to grant the 
Veteran's request for disability 
retirement, to include medical records, 
performance evaluations and appraisals, 
statements submitted by the Veteran's co-
workers and supervisors, administrative 
documents and any other records pertinent 
to this request.  

3.	The AMC/RO should determine whether the 
Veteran is in receipt of Social Security 
disability benefits.  If so, the RO should 
obtain and associate with the claims file 
the decision of the SSA to award 
disability benefits to the Veteran and the 
records upon which the SSA based its 
decision.  Efforts to obtain these records 
should only end if they do not exist or 
further efforts to obtain them would be 
futile.  38 C.F.R. § 3.159(c)(2).  If the 
records are unavailable, the claims file 
must be properly documented as to the 
unavailability of these records.  

4.	Once these records have been received and 
associated with the Veteran's claims file, 
the Veteran should be afforded a VA 
examination to determine the effect of her 
service-connected disabilities on her 
employability.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the Veteran is unable to secure or follow 
a substantially gainful occupation as a 
result of her service-connected 
disabilities.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2010), the 
claims file should be made available to 
the examiner for review of pertinent 
documents therein, and the examination 
report should reflect that such a review 
was conducted.  

5.	When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional 
evidence.  If the benefit sought is not 
granted, the Veteran and her 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

